                                                                                   JS-6


 1
 2
 3
 4
 5
 6
 7
 8
 9
                             UNITED STATES DISTRICT COURT
10
                           CENTRAL DISTRICT OF CALIFORNIA
11
                                     WESTERN DIVISION
12
                                               )
13 LORA SMITH and CYNTHIA                      )   CASE NO.: 2:14-cv-06668-DSF-PLA
   HIMPLE, individually, and on behalf of )
14 the class of all others similarly situated, )
                                               )
15               Plaintiffs,                   )   ORDER GRANTING JOINT
                                               )   STIPULATION OF DISMISSAL
16 v.                                          )   WITH PREJUDICE
                                               )
17 BANK OF AMERICA, N.A., a National )
   Banking Association,                        )
18                                             )   Judge:         Hon. Dale S. Fischer
                 Defendant.                    )
19                                             )   Courtroom:     7D
                                               )
20                                             )
                                               )
21                                             )
                                               )
22                                             )
                                               )
23                                             )
                                               )
24
25
26
27
28
      ORDER GRANTING JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
 1                                           ORDER
 2        Pursuant to Rule 41(a)(1)(A)(ii), Lora Smith and Cynthia Himple (“Plaintiffs”) and
 3 Defendant Bank of America, N.A. (“BANA,” and collectively with Plaintiffs, the
 4 “Parties”) have filed a joint stipulation to (1) dismiss with prejudice the individual claims
 5 of Plaintiffs Lora Smith and Cynthia Himple against Defendant BANA due to a
 6 settlement and (2) dismiss without prejudice the claims of any putative class members.
 7 Having considered the request, the Court GRANTS the motion. The Court DISMISSES
 8 WITH PREJUDICE Plaintiffs Smith's and Himple's claims against Defendant BANA
 9 and DISMISSES WITHOUT PREJUDICE the claims of any putative class members.
10 The Clerk SHALL CLOSE this case.
11
     IT IS SO ORDERED.
12
13 DATED: September   30, 2019
          ______________

14                                                       _____________________________
                                                        ____________________________
                                                        Hon  Dale S
                                                        Hon. Dale S. Fischher
                                                                     Fischer
15                                                      United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         1
      [ORDER GRANTING JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
